Exhibit In re CROCHET & BOREL SERVICES, INC. Case No. 08-10290 (BLS) Debtor Reporting Period: July 1 through July 31 SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS Amounts reported should be from the debtor's books and not the bank statement.The beginning cash should be the ending cash from the prior month or. if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -ACTUAL" column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)] BANK ACCOUNTS ACCOUNT NUMBER (LAST 4) OPER PAYROLL TAX OTHER CURRENT MONTH ACTUAL (TOTAL OF ALL ACCOUNTS) CASH BEGINNING OF MONTH $ 119,569 $ - $ 119,569 RECEIPTS CASH SALES ACCOUNTS RECEIVABLE -PREPETITION 250 250 ACCOUNTS RECEIVABLE -POSTPETITION LOANS AND ADVANCES SALE OF ASSETS OTHER (ATTACH LIST) - - TRANSFERS (FROM DIP ACCTS) - TOTAL RECEIPTS 250 - - - 250 DISBURSEMENTS NET PAYROLL PAYROLL TAXES SALES, USE, & OTHER TAXES INVENTORY PURCHASES SECURED/ RENTAL/ LEASES - INSURANCE ADMINISTRATIVE 223 223 SELLING OTHER : Bank fees 1,877 1,877 OWNER DRAW * TRANSFERS (TO DIP ACCTS) - PROFESSIONAL FEES 4,039 U.S. TRUSTEE QUARTERLY FEES 6,500 COURT COSTS TOTAL DISBURSEMENTS 12,639 - - - 2,100 - NET CASH FLOW (RECEIPTS LESS DISBURSEMENTS) (12,389 ) - (1,850 ) CASH - END OF MONTH $ 107,180 $ - $ - $ - $ 107,180 * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE Cash Receipts and Disbursements- Information Supporting above Amounts: OTHER RECEIPTS: Franchise Tax Refund $ - Funds for Related Party $ - Other Misc receipts - TOTAL OTHER RECEIPTS $ - THE FOLLOWING SECTION MUST BE COMPLETED DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL
